Citation Nr: 0608065	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-10 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a head and neck 
injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1953.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO), which found no 
new and material evidence to reopen the claim for service 
connection for a head and neck injury.  

The veteran testified at a Travel Board hearing in 
December 2005, before the undersigned Veterans Law Judge 
(VLJ).  A transcript of that hearing is of record and 
associated with the claims folder.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained.  

2.  Service connection for head and neck injury was denied by 
Board decision of September 1989.  

3.  Evidence submitted since the September 1989 Board 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

2.  The September 1989 Board decision not to reopen the claim 
for service connection for head and neck injury is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 (2005).  

3.  The evidence submitted since the Board's September 1989 
decision not to reopen the claim for service connection for 
head and neck injury is not new and material and the claim 
for this benefit is not reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§  3.156(a) (2001), 20.1105 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claim on appeal via RO letters issued in August 2001 and 
February 2002, the rating decision, and the statement of the 
case (SOC).  In addition, the RO letters, and the SOC, 
provided the veteran with specific information relevant to 
the VCAA.  Thus, no further notices are required.  See 
Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained.  The veteran was 
informed in detail of what he needed to provide in order to 
substantiate a claim based on new and material evidence.  The 
veteran informed VA that he was treated at the VA in Coral 
Gables shortly after service and at his hearing it was noted 
by the undersigned that an attempt would be made to get such 
records.  However, a review of the file indicated that the 
RO, in 2002, requested VA medical records from 1954 to the 
present from VA Medical Center, Miami, Florida.  As the 
veteran is aware, and stated in a September 2001 statement in 
support of his claim, the Coral Gables VA Medical Center and 
the Miami VA Medical Center are one and the same.  (The Coral 
Gables facility was rebuilt as the Miami facility.)  Those 
records have been sought by VA and records from 1959 forward 
have been associated with the claims folder.  Additionally, a 
VA examination report performed at the VA Brooklyn, New York, 
was previously associated with the claims folder.  Thus, the 
Board finds that no additional evidence, which may aid the 
veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The Board finds that the appellant was fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  By the informational letters, the rating 
decision, and the SOC, VA satisfied the notice requirements.  
Therefore, to decide the appeal regarding the veteran's claim 
discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in the instant claim and the Board concludes that to 
proceed to a decision on the merits would not be prejudicial 
to the appellant.  The veteran was also given the opportunity 
to testify at hearing, which he did at a Travel Board hearing 
in December 2005, before the undersigned VLJ.  

Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 


II.  New and Material

The veteran and his representative contend, in essence, that 
the veteran has presented evidence sufficient to reopen the 
claim for service connection for head and neck injury.  

Under the applicable legal criteria, the September 1989 
decision of the Board denying service connection for head and 
neck injury is final, and it cannot be modified unless 
evidence presented in support of the claim is both "new and 
material" and warrants a reopening and reviewing of the 
former disposition of the claim.  38 U.S.C.A. 
§§ 5108, 7104(b); Manio v. Derwinski, 1 Vet. App, 140, 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  

The Board notes that the regulations were amended to define 
"new" as not previously submitted and "material" as related 
to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  These regulations are effective 
prospectively for claims filed on or after August 29, 2001, 
and are not applicable in this case as the veteran's claim to 
reopen was filed prior to that date.

Therefore, the regulations in effect prior to August 
29, 2001, are the regulations that are determinative in this 
claim.  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).   Bernard v. Brown, 4 Vet. App. 384, 391 (1993).  
In addition to the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, the Board must 
inform the veteran that it had independently determined that 
his claim is reopened, no matter what the RO has determined.  
Wakeford v. Brown, 8 Vet. App. 237 (1995).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the new and 
material evidence must be presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The last final decision wherein the issue of service 
connection was addressed was via Board decision in 
September 1989.  Evidence presented at that time included the 
service medical records which contained no references to a 
head or neck injury, or residuals therefrom.  In January 
1954, when the veteran filed his initial claim, he did not 
mention a head or neck disorder, or injury thereto in 
service, nor did he report any post-service treatment.  There 
was also medical evidence showing that the veteran was first 
seen after service in February 1954 with no clinical 
pathology of the head and neck.  A chronic head disorder was 
never shown and a chronic neck disorder was not shown until 
1987, many years after service.  At that time, he reported a 
15 year history of mild neck pain with no clear cut history 
of trauma.  The evidence showed x-ray evidence consistent 
with old disc damage and that localization of findings raised 
a possibility of old trauma.  However, the evidence did not 
link those findings with an event that occurred in service.  

The September 1989 Board decision is final and cannot be 
modified unless evidence submitted in support of the 
veteran's claim is "new and material" pursuant to 
38 U.S.C.A. § 5108 (West 2002).  

Thus, the question now before the Board is whether new and 
material evidence has been added to the record subsequent to 
the September 1989 Board denial, warranting a reopening of 
the veteran's claim.  

The evidence submitted in support of reopening the claim for 
service connection for a head and neck injury consists of VA 
outpatient treatment records, VA applications for outpatient 
treatment and treatment records dated from 1959 to 1963, 
unrelated to the veteran's claimed head and neck injury, 
April 2003 Consultation and Procedure Report from Kevin 
Chaitofff, MD, a statement from his VA examiner dated in 
April 2003, and Travel Board hearing testimony before the 
undersigned VLJ, dated in December 2005.  

The veteran's VA outpatient treatment records, and the 
statement from the veteran's VA examiner, are not new and 
material.  Although they show treatment for chronic neck 
pain, none of the VA outpatient treatment records or the 
statement from his VA examiner links the neck pain complained 
of to an event in service.  

The VA applications for outpatient treatment and treatment 
records dated from 1959 to 1963 also are not new and 
material.  None of those applications for treatment or the 
treatment records, are related to treatment for the veteran's 
claimed neck and/or head injury.  They are unrelated to the 
head and neck and, therefore, are not new and material to the 
instant claim.  

The April 2003 Consultation and Procedure Report from Dr. 
Chaitoff is also not new and material evidence to reopen the 
instant claim.  Although Dr. Chaitoff indicated in his 
statement that he believed that the veteran had a military 
induced traumatic cervical spondylitic injury and his result 
is chronic facet arthropathy and neural foraminal stenosis, 
these findings relating the cervical spondylitic injury to 
the military were all based on the history provided by the 
veteran to Dr. Chaitoff and Dr. Chaitoff never indicated in 
his statement that he had any medical knowledge or 
information, other than the veteran's statements, that 
related a neck injury to service.  The Board is not bound to 
accept medical opinions that are based on history supplied by 
the veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).  Therefore, his statement is not new and material 
evidence.  

Finally, the veteran testified at a Travel Board hearing in 
December 2005 before the undersigned VLJ, that he injured his 
heard and neck during basic training in service and that the 
injury sustained at that time is the link to his chronic neck 
pain that he has to date.  The veteran's testimony at 
hearing, does not bear directly and substantially upon the 
specific matter under consideration.  It is well established 
that laypersons cannot provide testimony when an expert 
opinion is required.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Likewise, re-stating contentions that the 
claimed disability is related to service is essentially 
cumulative.  None of this evidence shows that the veteran 
sustained a head or neck injury in service.  None of this 
evidence shows that the veteran has present residuals of a 
head injury.  None of the evidence submitted since the 
September 1989 Board decision by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Therefore, the petition to reopen the claim for 
service connection for a head and neck injury is not 
warranted.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a head and neck injury has 
not been reopened, and the appeal is therefore, denied.



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


